Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 18, 2021

The Court of Appeals hereby passes the following order:

A22A0590. QUENTIN WATKINS v. THE ORCHARD LANE CONDOMINIUM
    ASSOCIATION, INC.

      In 2015, Orchard Lane Condominium Association, Inc. filed the instant action
for judicial foreclosure of its lien for past-due condominium assessments. In 2018, the
trial court entered a final judgment in favor of Orchard Lane and against Quentin
Watkins. Watkins filed both a motion to set aside under OCGA § 9-11-60 and an
appeal. On appeal, we affirmed the trial court’s judgment in a Rule 36 opinion. See
Case No. A18A1847 (March 13, 2019). Upon remittitur to the trial court, Watkins
filed another motion to set aside and an amended motion to set aside. On September
24, 2021, the trial court entered an order denying Watkins’s motions to set aside,1
and he filed this direct appeal. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Watkins’s


      1
        The trial court denominated the September 24 order as a “final order and
judgment,” but the trial court’s final judgment was entered in 2018. Accordingly, the
September 24 order was an order denying the motions to set aside. See Forest City
Gun Club v. Chatham County, 280 Ga. App. 219, 220 (633 SE2d 623) (2006)
(explaining that the Court must construe orders “according to their substance and
function and not merely by nomenclature”).
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/18/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.